     Case 2:18-cv-10481-FMO-JC Document 187-14 Filed 01/15/21 Page 1 of 4 Page ID
                                      #:2042


1    CHRISTINE NESTOR, Fla. Bar No. 597211
     Email: nestorc@sec.gov
2
     STEPHANIE N. MOOT, Fla. Bar No. 30377
3    Email: moots@sec.gov
     ANDREW O. SCHIFF, Pa. Bar No. 43641
4
     Email: schiffa@sec.gov
5    Attorneys for Plaintiff
     Securities and Exchange Commission
6
     801 Brickell Avenue, Suite 1950
7    Miami, FL 33131
     Telephone: (305) 982-6300
8
     Facsimile: (305) 516-4154
9
     LOCAL COUNSEL
10
     DONALD W. SEARLES, Cal. Bar No. 135705
11   Email: searlesd@sec.gov
     Securities and Exchange Commission
12
     444 S. Flower Street, Suite 900
13   Los Angeles, CA 90071
     Telephone: (323) 965-3398
14
     Facsimile: (213) 443-1904
15
                           UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT OF CALIFORNIA
17
                                                  CV 18-10481 FMO (JCx)
18
     SECURITIES AND EXCHANGE
19   COMMISSION,                                  FINAL JUDGMENT AS TO
                     Plaintiff,                   DEFENDANT BALANCED
20
                                                  FINANCIAL, INC.
21
            vs.
22
23   ROBERT DAVIS, JR., et al.
24
                   Defendants.
25
26         This cause comes before the Court upon the Unopposed Motion by Plaintiff
27   Securities and Exchange Commission for Entry of Final Judgments against Certain
28

                                          Page 1 of 4                     7A
     Case 2:18-cv-10481-FMO-JC Document 187-14 Filed 01/15/21 Page 2 of 4 Page ID
                                      #:2043


1    Defendants (“Motion”). By the Consent attached hereto, and without admitting or denying
2    the allegations of the Amended Complaint (except as to subject matter and personal
3    jurisdiction, which are admitted), Balanced Financial, Inc. (“Balanced Financial” or
4    “Defendant”) has: entered a general appearance; consented to entry of this Final Judgment;
5    waived findings of fact and conclusions of law; and waived any right to appeal from this
6    Final Judgment. The Court finds that good cause exists for entry of the Final Judgment.
7    Accordingly, the Commission’s Motion is GRANTED. The Court further orders as
8    follows:
9                                                   I.
10                  DISGORGEMENT AND PREJUDGMENT INTEREST
11         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
12   Balanced Financial is liable for disgorgement of $623,071.31, representing net profits
13   gained as a result of the conduct alleged in the Amended Complaint, together with
14   prejudgment interest thereon in the amount of $91,804.54, for a total of $714,875.85, all
15   jointly and severally with Defendant Gregory W. Anderson. Defendant shall satisfy this
16   obligation by paying $714,875.85 to the Securities and Exchange Commission within 30
17   days after entry of this Final Judgment.
18         Defendant may transmit payment electronically to the Commission, which will
19   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be
20   made directly from a bank account via Pay.gov through the SEC website at
21   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
22   bank cashier’s check, or United States postal money order payable to the Securities and
23   Exchange Commission, which shall be delivered or mailed to
24         Enterprise Services Center
25         Accounts Receivable Branch
26         6500 South MacArthur Boulevard
27         Oklahoma City, OK 73169
28

                                                Page 2 of 4
     Case 2:18-cv-10481-FMO-JC Document 187-14 Filed 01/15/21 Page 3 of 4 Page ID
                                      #:2044


1    and shall be accompanied by a letter identifying the case title, civil action number, and
2    name of this Court; Balanced Financial as a defendant in this action; and specifying that
3    payment is made pursuant to this Final Judgment.
4          Defendant shall simultaneously transmit photocopies of evidence of payment and
5    case identifying information to the Commission’s counsel in this action. By making this
6    payment, Defendant relinquishes all legal and equitable right, title, and interest in such
7    funds and no part of the funds shall be returned to Defendant.
8          The Commission shall hold the funds (collectively, the “Fund”) until further order
9    of this Court. The SEC may propose a plan to distribute the Fund subject to the Court’s
10   approval, and the Court shall retain jurisdiction over the administration of any distribution
11   of the Fund.
12         The Commission may enforce the Court’s judgment for disgorgement and
13   prejudgment interest by using all collection procedures authorized by law, including, but
14   not limited to, moving for civil contempt at any time after 30 days following entry of this
15   Final Judgment. Defendant shall pay post judgment interest on any amounts due after 30
16   days of entry of this Final Judgment pursuant to 28 U.S.C. § 1961.
17                                                II.
18                             INCORPORATION OF CONSENT
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent
20   is incorporated herein with the same force and effect as if fully set forth herein, and that
21   Balanced Financial shall comply with all of the undertakings and agreements set forth
22   therein.
23                                                III.
24                              RETENTION OF JURISDICTION
25         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
26   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
27   Judgment.
28

                                               Page 3 of 4
     Case 2:18-cv-10481-FMO-JC Document 187-14 Filed 01/15/21 Page 4 of 4 Page ID
                                      #:2045


1                                               IV.
2                               RULE 54(b) CERTIFICATION
3          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of
4    Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without
5    further notice.
6
7          DONE and ORDERED in Chambers, _____________ California, this ____ day of
8    _____________________, 2021.
9
10
                                           ____________________________________
11                                         FERNANDO M. OLGUIN
                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 4 of 4
